DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a current sensor comprising:
a feedforward circuit configured to adapt a reference voltage of the current controlled oscillator by adding a current dependent factor that scales linearly with an instantaneous current value of the input current to the reference voltage;
in combination with all the other claimed limitations; and
in view of Applicant’s Remarks 08/23/2022, pp. 7-9 and Applicant’s Figure 2.
Claims 2-9 are allowed for depending from Claim 1.

Regarding Claim 10, the prior art does not disclose, teach or suggest a device for performing a matrix-vector multiplication of a matrix with a vector, the device comprising:
wherein each of the one or more current sensors comprises:
a feedforward circuit configured to adapt a reference voltage of the current controlled oscillator by adding a current dependent factor that scales linearly with an instantaneous current value of the input current to the reference voltage;
in combination with all the other claimed limitations; and
in view of Applicant’s Remarks 08/23/2022, pp. 7-9 and Applicant’s Figure 2.
Claims 11-13 are allowed for depending from Claim 10.

Regarding Claim 14, the prior art does not disclose, teach or suggest a method for performing a charge quantization, the method comprising:
adapting, by a feedforward circuit, a reference voltage of the current controlled oscillator by adding a current dependent factor that scales linearly with an instantaneous current value of the input current to the reference voltage;
in combination with all the other claimed limitations; and
in view of Applicant’s Remarks 08/23/2022, pp. 7-9 and Applicant’s Figure 2.
Claims 15-17 are allowed for depending from Claim 14.

Regarding Claim 18, the prior art does not disclose, teach or suggest a design structure tangibly embodied in a machine readable medium for designing, manufacturing, or testing an integrated circuit, the design structure comprising a current sensor comprising:
a feedforward circuit configured to adapt a reference voltage of the current controlled oscillator by adding, to the reference voltage, a current dependent factor that scales linearly with an instantaneous current value of the input current;
in combination with all the other claimed limitations; and
in view of Applicant’s Remarks 08/23/2022, pp. 7-9 and Applicant’s Figure 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849